


117 S663 IS: To direct the Joint Committee on the Library, in accordance with section 1831 of the Revised Statutes, to accept a statue depicting Harriet Tubman from the Harriet Tubman Statue Commission of Maryland and display the statue in a prominent location in the Capitol.
U.S. Senate
2021-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
117th CONGRESS1st Session
S. 663
IN THE SENATE OF THE UNITED STATES

March 10, 2021
Mr. Van Hollen (for himself, Mr. Cardin, and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on Rules and Administration

A BILL
To direct the Joint Committee on the Library, in accordance with section 1831 of the Revised Statutes, to accept a statue depicting Harriet Tubman from the Harriet Tubman Statue Commission of Maryland and display the statue in a prominent location in the Capitol.


1.FindingsCongress finds the following: (1)Harriet Tubman was born into slavery under the given name Araminta Ross in Maryland in about 1820.
(2)Beaten severely as a child, she suffered a traumatic head injury at the hand of a slave owner early in her life, which caused a lifetime of headaches, seizures, and vision difficulties. (3)In 1849, she fled north to freedom and then immediately returned to Maryland, risking her life to free her family.
(4)She joined the Underground Railroad, which was a secret network of free African Americans and White sympathizers who helped runaway slaves escape the South. (5)She became known as the Moses to her people as a conductor on the Underground Railroad, risking her life time and time again to return to Maryland and lead slaves to freedom.
(6)When the Civil War began, she became a Union spy, organizing an espionage network of slaves and freedmen who operated behind Confederate lines. (7)On several occasions, she led military raiding parties and also tended to the Union wounded as an army nurse.
(8)After the Civil War, she devoted herself to women’s suffrage, the care of orphans and invalids, and the establishment of freedmen’s schools. (9)The Harriet Tubman Statue Commission of Maryland has authorized a gift of a statue of Harriet Tubman to the United States Government to commemorate her work on behalf of civil rights and service to our Nation.
2.Agreement for acceptance of statue of Harriet Tubman; display of statue in Capitol
(a)AuthorizationNot later than 2 years after the date of enactment of this Act, the Joint Committee on the Library shall accept from the Harriet Tubman Statue Commission of Maryland the donation of a statue depicting Harriet Tubman, subject to the terms and conditions that the Joint Committee considers appropriate. (b)Display in CapitolAfter receiving the statue provided under the agreement entered into under subsection (a), the Architect of the Capitol, under the direction of the Joint Committee on the Library, shall place the statue in a prominent permanent location in the Capitol.
(c)CostsAll costs associated with the donation, including transportation of the statue to, and placement in, the Capitol, shall be paid by the Harriet Tubman Statue Commission of Maryland.  